                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                EL PASO DIVISION

IN RE:                                           §
                                                 §
BENJAMIN JOE GIRON,                              §      CASE NO. 20-31151-HCM-CH13
                                                 §
               DEBTOR,                           §
                                                 §
MDJJ REAL ESTATE, LLC,                           §
          MOVANT,                                §
                                                 §
v.                                               §
                                                 §
BENJAMIN JOE GIRON, MELENDRES                    §
HOME, LLC and STUART C. COX,                     §
CHAPTER 13 TRUSTEE,                              §
          RESPONDENTS.                           §

                MOTION TO DETERMINE LACK OF AUTOMATIC
          STAY AND WAIVER OF THIRTY-DAY HEARING REQUIREMENT

TO THE HON. H. CHRISTOPHER MOTT, UNITED STATES BANKRUPTCY JUDGE:

       COMES NOW, MDJJ REAL ESTATE, LLC, (“Movant”) by and through the undersigned

attorney, and files this Motion to Determine Lack of Automatic Stay and Waiver of Thirty-Day

Hearing Requirement in the above-styled and numbered cause. Movant would respectfully show

the Court as follows:

                                         NOTICE

       THIS PLEADING REQUESTS RELIEF WHICH MAY BE ADVERSE TO
       YOUR INTEREST.

       IF NO TIMELY RESPONSE IS FILED WITHIN FOURTEEN (14) DAYS
       FROM THE DATE OF SERVICE, THE RELIEF REQUESTED HEREIN
       MAY BE GRANTED WITHOUT A HEARING BEING HELD.

       A TIMELY FILED RESPONSE IS NECESSARY FOR A HEARING TO
       BE HELD.

                        WAIVER OF THIRTY DAY REQUIREMENT
       MOVANT DESIRES TO WAIVE THE REQUIREMENT OF A HEARING
       WITHIN THIRTY (30) DAYS UNDER §362(e) AND REQUESTS A
       HEARING AT THE NEXT AVAILABLE DATE.

       1. On November 2, 2020, Debtor filed for relief under Chapter 13 of Title 11, United

States Code. Debtor’s Plan has not yet been confirmed.

       2. Upon information and belief, Melendres Home, LLC, is a single asset real estate

corporation wholly owned by the Debtor.

       3. At the time of filing the Chapter 13 petition, Melendres Home, LLC was indebted to

Movant pursuant to a Promissory Note executed on May 18, 2018, in the original amount of ONE

HUNDRED EIGHTY-EIGHT THOUSAND AND NO/100THS DOLLARS ($188,000.00) with

interest thereon at the rate of 10% per annum. The Promissory Note was executed by Benjamin

Giron as Manager of Melendres Home, LLC. A copy of the Promissory Note is attached hereto

as Exhibit A and incorporated herein for all purposes.

       3. The obligation of Melendres Home, LLC to pay the indebtedness is secured by a Deed

of Trust dated May 18, 2018, on real property with all improvements known as:

       LOTS 4 AND 5, LA LOMITA SUBDIVISION, LOCATED IN THE CITY OF
       LAS CRUCES, COUNTY OF DONA ANA, STATE OF NEW MEXICO, AS
       SHOWN ON PLAT THEREOF RECORDED ON MARCH 16, 1951 AS PLAT
       NO. 388, RECORDS OF DONA ANA.

       A copy of the Deed of Trust is attached hereto as Exhibit B and incorporated herein

for all purposes.

       4. At the time of filing, Melendres Home, LLC was seven (7) months in arrears. The

Debtor’s plan provides that the debt of Melendres Home, LLC be paid through his Chapter 13.

The Debtor acknowledges in his Plan under paragraph 7.5 that the property and debt belong to

Melendres Home, LLC. Movant asserts that Melendres Home, LLC is not eligible to be a debtor
under Chapter 13 pursuant to 11 U.S.C. §109 which provides that “[o]nly an individual with

regular income … may be a debtor under Chapter 13 of this title.” Melendres Home, LLC is a

limited liability corporation and is therefore not eligible to be a Debtor under Chapter 13.

        5. Further, in the event the Debtor asserts a co-debtor stay is in effect, Movant would show

that the Debtor is not a co-debtor inasmuch as he signed the documents as manager of the

corporation. In fact, the Debtor does not list Melendres Home, LLC as a co-debtor on Schedule

H. Movant would also assert that the Co-Debtor stay of 11 U.S.C. §1301 does not apply. Section

1301(a) provides that “a creditor may not act … to collect … a consumer debt of the debtor from

any individual that is liable on such debt with the debtor…” (emphasis added). Melendres Home,

LLC is not an individual and the debt in question is not a consumer debt.

        6. By reason of the foregoing, Movant would assert that there is no stay in effect and that

Movant may proceed to foreclose in accordance with its Deed of Trust.

        7. A copy of the proposed order is attached hereto.

        WHEREFORE, PREMISES CONSIDERED, MDJJ REAL ESTATE, LLC, Movant,

prays that this Court enter an order after notice and hearing that there is no stay in effect as to

Melendres Home, LLC and that Movant may proceed to foreclose in accordance with its Deed of

Trust and being reimbursed for its reasonable attorney’s fees and expenses; and the Movant be

granted such other and further relief as is just.

        DATED this 20th day of November, 2020.

                                        RESPECTFULLY SUBMITTED,

                                        THE LAW OFFICES OF CHERYL S. DAVIS, PC
                                        Attorneys for Movant
                                        11601 Pellicano Dr., Bldg. B-18
                                        El Paso, Texas 79936
                                        (915) 565-9000
                                        (915) 565-9191 (fax)
                                     By: /s/ Cheryl S. Davis__________________
                                       CHERYL S. DAVIS
                                       SBN: 24002456


                               CERTIFICATE OF SERVICE

       I hereby certify that true and correct copy of the foregoing was mailed to Mr. Benjamin
Giron, 5401 Montoya, El Paso, TX 79932; Mr. Timothy Daniel, attorney for Debtor, 602
Mississippi Ave., El Paso, TX 79902; Melendres Home, LLC, 595 N. Melendres Street, Las
Cruces, NM 88005; and via the Court’s electronic mail to Stuart C. Cox, Chapter 13 Trustee,
1760 N. Lee Trevino, El Paso, TX 79936; and the United States Trustee, P.O. Box 1539, San
Antonio, TX 78295 on the 20th day of November, 2020.


                                     /s/ Cheryl S. Davis________________________________
                                     CHERYL S. DAVIS
